Citation Nr: 1032138	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  10-02 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.

4.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left hip 
disorder.

5.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right hip 
disorder.





REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to March 
1986.

These matters come to the Board of Veterans' Appeals (Board) from 
a July 2008 rating decision of the Department of Veterans Affairs 
(VA), regional office (RO) in Detroit, Michigan.  The Veteran 
testified before the undersigned at a hearing in Detroit in March 
2010; a transcript of that hearing is of record.  The case is 
currently under the jurisdiction of the Pittsburgh, Pennsylvania, 
RO.  

The issue of entitlement to service connection for hypertension 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's claims of entitlement to service connection for 
hypertension and left and right hip disorders were previously 
denied in a July 2004 rating decision.  Evidence presented since 
July 2004 relates to unestablished facts necessary to 
substantiate the claims of service connection.

3.  The Veteran's headache disorder had its onset during service.

4.  The Veteran's low back disorder had its onset during service.

5.  The Veteran's left hip disorder had its onset during service.

6.  The Veteran's right hip disorder had its onset during 
service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claims for 
service connection for hypertension and left and right hip 
disorders has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.156(a) (2009).

2.  The criteria for service connection for a headache disorder 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2009).

3.  The criteria for service connection for a low back disorder 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2009).

4.  The criteria for service connection for a left hip disorder 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2009).

5.  The criteria for service connection for a right hip disorder 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in proceeding 
with this appeal given the favorable nature of the Board's 
decision.  Any error in the failure to provide notice involving 
the downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Requests to Reopen

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be filed 
within one year from the date of notification thereof; otherwise, 
the determination becomes final and is not subject to revision 
except on the receipt of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.

The Veteran's claims of entitlement to service connection for 
hypertension and service connection for left and right hip 
disorders were denied in a July 2004 rating decision on the basis 
that there was no evidence that the Veteran's hypertension began 
during service or was related to his service connected diabetes 
mellitus, and there was no evidence that his bilateral hip 
disability was attributable to his period of active service.  The 
Veteran did not appeal this rating decision and it became final 
at the end of the appellate period.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of sustaining the claim.  
38 C.F.R. § 3.156(a).  For new and material evidence purposes 
only, new evidence is presumed to be credible.  The only 
exception would be where evidence presented is either (1) beyond 
the competence of the individual making the assertion or (2) 
inherently incredible.  Justus v. Principi, 3 Vet. App. 510 
(1992).  If new and material evidence has been received with 
respect to a claim that has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Since the July 2004 rating decision, VA has received new and 
material evidence in the form of medical statements relating the 
Veteran's hypertension to his service-connected diabetes mellitus 
and his left and right hip disorders to activities during his 
lengthy period of active duty.  This medical evidence is new in 
that it has not been previously received and material in that it 
relates to unestablished facts necessary to substantiate the 
underlying claims for service connection; that is, that the 
Veteran's current hypertension and left and right hip disorders 
are related to his period of service or a service-connected 
disability.  It, thus, raises a reasonable possibility of 
substantiating the claims, and the claims are reopened.  The 
Board now turns the merits of the claims.

Service Connection

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types, 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability resulting 
from that injury.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical causation; 
lay statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service treatment records are not available and 
were apparently lost while in the care of VA.  In cases where 
records once in the hands of the Government are lost, there is a 
heightened obligation to explain the Board's findings and 
conclusions, and to consider carefully the benefit-of-the-doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
analysis of the Veteran's claims has been undertaken with this 
heightened obligation in mind.

Headache Disorder

The Veteran contends that he has a chronic headache disorder that 
began during his period of active duty.  He testified before the 
undersigned that his headaches began at the time of his Vietnam 
service in the 1960s and have continued to the present.  

In a statement dated in April 2010, the Veteran's wife reported 
that she had been married to the Veteran since 1966 and she 
recalled that he began having headaches after returning from 
Vietnam in 1968.  She stated that the Veteran treated his 
headaches with various over the counter medications over the 
years, including Aspirin, Tylenol, and Excedrin.  She stated that 
the Veteran's headaches had continued to the present day and had 
interfered with his work.

A May 1999 treatment record shows that the Veteran complained of 
headaches.  A March 2004 treatment record noted complaints of 
worsening headaches.  A statement from A.V.K., M.D., dated in 
February 2009, noted that the Veteran's chronic headaches "could 
be due to the constant stress of multiple medical conditions."

On a VA examination in June 2009, the Veteran reported a history 
of chronic headaches with onset during service.  The examiner 
diagnosed chronic myofascial headaches, "not related to noise 
exposure during service.  Currently recurrent headaches are 
unlikely related to noise exposure which occurred many years 
earlier."  The examiner did not render an opinion as to the 
onset during service for reasons other than noise exposure nor 
did he give any credence to the Veteran's statements of having 
experienced headaches since service, a report that the Board 
finds credible.

Under the benefit-of-the-doubt rule, for the Veteran to prevail, 
there need not be a preponderance of the evidence in his favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence must 
be against the claim for the benefit to be denied.  Gilbert, 1 
Vet. App. at 54.  Given the evidence set forth above, such a 
conclusion cannot be made in this case.  The June 2009 VA 
examiner provided an opinion that the Veteran's headaches were 
unrelated to exposure to noise during service, however, the 
Veteran does not contend that the headaches are related to such 
noise exposure, and the examiner provided no opinion with respect 
to the onset of the headaches, which the Veteran reported began 
during service.  While the service treatment records are 
unfortunately unavailable, both the Veteran and his wife have 
provided statements to the effect that his headaches began during 
service in the 1960s and have continued until the present time.  
They are competent to report such observations.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  In light of the foregoing, 
the evidence is deemed to be at least in relative equipoise.  
Thus, service connection for a headache disorder is granted.



Low Back Disorder

The Veteran contends that he has a chronic low back disorder that 
began during his period of active duty.  He testified before the 
undersigned that he played football on a team while in the Marine 
Corps, and that he ran and played basketball daily for many years 
during service in order to control his weight.  He attributed his 
current back problem to the wear and tear caused by his years of 
strenuous physical activity during service.  The Veteran served 
in the United States Marine Corps for over twenty years.

In her statement dated in April 2010, the Veteran's wife reported 
that she recalled that the Veteran began having problems with his 
back in the last five years of his period of active duty and that 
she had often applied Ben Gay, Deep Heat, and other ointments to 
his back for pain relief.  She stated that the Veteran's back 
pain had continued to the present day.  As noted above, the 
Veteran and his wife have been married throughout his service.

A December 2004 treatment record reflects chronic low back pain 
with X-ray evidence of degenerative joint disease and spurring.  
Computer tomography (CT) of the lumbar spine in March 2005 showed 
evidence of disc bulging at multiple levels.

A statement from K.O., a private chiropractor, dated in February 
2009 noted that the Veteran had been treated for the past six 
months for disabilities including lower back symptoms.  Dr. O. 
opined that the Veteran's back condition was related to chronic 
repetitive stress consistent with his extensive physical military 
background.  

A statement dated in February 2009 from S.S.M., M.D., reflects 
that the Veteran had advanced multilevel stenosis particularly at 
L3-4 and L4-5 with foraminal narrowing at L5-S1 and limitation of 
motion.  Dr. M. opined that the Veteran's condition "may have 
been aggravated by many years of military service" and noted 
that physical fitness requirement the Veteran had to meet while 
in service.


On a VA examination in June 2009, the examiner diagnosed minimal 
degenerative disc disease of the lumbar spine which the examiner 
stated were "not due to the results of 'strenuous activities' 
and rigors while in the military service."  The examiner's 
rationale was that the Veteran's "degenerative changes of the 
skeletal system are consistent with his age."  There was no 
additional rationale or acknowledgement that treating medical 
professionals have attributed the low back disability to the 
rigors of Marine life.

Given the evidence set forth above, the Board finds that here too 
the evidence is in relative equipoise.  The June 2009 VA examiner 
provided an opinion that the Veteran's back pathology was 
unrelated to his activities in service and were due to aging.  
The examiner's statement does not take into account the Veteran's 
reported history of ongoing back pain since service.  Both the 
Veteran and his wife have provided statements to the effect that 
his back problems began during service and have continued until 
the present time.  Additionally, J.D.W., Jr., a service comrade 
of the Veteran, provided a written statement attesting to the 
Veteran's frequent inservice complaints of back problems.  The 
Veteran, his wife, and Mr. W. are competent to report such 
observations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
In light of the foregoing, the evidence is deemed to be at least 
in relative equipoise.  Thus, service connection for a low back 
disorder is granted.

Left and Right Hip Disorders

The Veteran contends that he has chronic bilateral hip 
disabilities that began during his period of active duty.  He 
testified before the undersigned that he played football on a 
team while in the Marine Corps, and that he ran and played 
basketball daily for many years during service in order to 
control his weight.  He attributed his current hip problems to 
the wear and tear caused by his years of strenuous physical 
activity during service.  

In her statement dated in April 2010, the Veteran's wife reported 
that she recalled that the Veteran began having problems with his 
hips in the last five years of his period of active duty and that 
his hip problems had necessitated hip replacement surgeries with 
pain continuing to the present day.

An October 1994 treatment record reflects bilateral hip pains.  A 
July 1995 treatment record noted bilateral hip osteoarthrosis, 
left greater than right.  The Veteran underwent total hip 
arthroplasties in 1997 (left) and 2000 (right).  A May 2000 
treatment record noted advancing degenerative joint disease of 
the right hip, and status post left hip arthroplasty doing well.  

A statement from K.O., a private chiropractor, dated in February 
2009 noted that the Veteran had been treated for the past six 
months for disabilities including hip arthropathies.  Dr. O. 
opined that the Veteran's bilateral hip condition was related to 
chronic repetitive stress consistent with his extensive physical 
military background.  A statement dated in February 2009 from 
S.S.M., M.D., noted the Veteran had a history of bilateral hip 
surgeries.  Dr. M. stated that the Veteran condition "may have 
been aggravated by many years of military service" and noted 
that physical fitness requirement the Veteran had to meet while 
in service.

On a VA examination in June 2009, the examiner diagnosed status 
post bilateral hip replacement with both prostheses in 
satisfactory position.  The examiner stated that the Veteran's 
bilateral hip condition was "not due to the results of 
'strenuous activities' and rigors while in the military 
service."  The examiner's rationale was that the Veteran's 
"degenerative changes of the skeletal system are consistent with 
his age."  Again, there was no acknowledgement of the credible 
statement that the pain had been present since service.

Given the evidence set forth above, service connection is also 
warranted for bilateral hip disabilities.  The June 2009 VA 
examiner provided an opinion that the Veteran's bilateral hip 
pathology was unrelated to his activities in service and was due 
to aging.  The examiner's statement does not take into account 
the Veteran's reported history of ongoing hip pain since service.  
Both the Veteran and his wife have provided statements to the 
effect that his hip problems began during service and have 
continued until the present time.  They are competent to report 
such observations.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  In light of the foregoing, the evidence is deemed to be 
at least in relative equipoise.  Thus, service connection for 
left and right hip disorders is granted.

ORDER

Service connection for a headache disorder is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

Service connection for a low back disorder is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

New and material evidence has been received to reopen the issue 
of entitlement to service connection for hypertension, claimed as 
secondary to diabetes mellitus.  To that extent, the appeal is 
granted.

New and material evidence has been received to reopen the issue 
of entitlement to service connection for a left hip disorder.

Service connection for a left hip disorder is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

New and material evidence has been received to reopen the issue 
of entitlement to service connection for a right hip disorder.

Service connection for a right hip disorder is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.


REMAND

The record contains a private medical opinion dated in February 
2009 that the Veteran's service-connected diabetes mellitus "has 
increased his risk for hypertension."  This statement does not 
provide a sufficient basis for allowing the Veteran's claim for 
service connection.

VA physicians in July 2004, August 2005, and June 2009 have 
stated that the Veteran's hypertension was not caused or 
aggravated by his service-connected diabetes mellitus.  These 
reports, however, are inadequate for rating purposes because the 
VA examiners did not provide rationale for their opinions.  See 
38 C.F.R. § 4.2 (2009).  Without sufficient rationale for the VA 
examiner's opinion, the Board cannot rely on these examinations 
because they are essentially "non-evidence" for VA compensation 
purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate VA 
examination to determine the nature and 
etiology of his current hypertension.  The 
claims file must be made available to the 
examiner for review.

The examiner should obtain a complete 
medical history from the Veteran, if 
possible.  Based on a review of the 
Veteran's claims file and the results of 
his physical examination, the examiner is 
asked to opine whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that the Veteran 
incurred hypertension as a result of 
active service or any incident of such 
service.  The examiner also is asked to 
opine whether the Veteran's service-
connected diabetes mellitus caused or 
aggravated (permanently worsened) his 
hypertension.  If it is determined that 
hypertension existed prior to diabetes, 
but the diabetes made the hypertension 
worsen more quickly than its natural 
progression, the examiner must include a 
baseline for the level of disability prior 
to the worsening.  

A complete rationale must be provided for 
any opinion expressed.  If the requested 
opinion cannot be provided, then the 
examiner must explain why in his or her 
examination report.

2.	Thereafter, readjudicate the claim of 
entitlement to service connection for 
hypertension, claimed as due to service 
connected diabetes mellitus.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


